Title: John H. Cocke to Thomas Jefferson, 26 July 1811
From: Cocke, John Hartwell
To: Jefferson, Thomas


          
                  sir, 
                  Carysbrook July 26th 1811
            
			 Be so good as to deliver my Merino Lamb to the Bearer hereof.—
          Some time ago, I would gladly have taken back the Ewes which I sent to Monticello on Colonel Fontaines account cou’d I have obtain’d permission of his Executors—but it is no longer desirable to me as I have purchased some
				full blood’d Merino’s
          I am sir Yours most respectfully
                  John H. Cocke
        